DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/03/21 have been fully considered but they are not persuasive. 
Applicant argues that Yee does not teach the claimed feature of “the active device comprises a router circuit” because Yee teaches wherein the element 1112 is stated to be a passive device. However, Applicant has not addressed the combination of Hu, Yee, and Raorane, as cited in the rejections of previous claims 1 and 5, which cites Raorane as teaching wherein an interposer die (such as the one taught by Yee) may include active components and an active surface ([0039]-[0040]; see rejection of claim 1 in the previous Office action). The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pat. 9543249) in view of Yee (U.S. PGPub 2017/0062383) and Raorane (U.S. PGPub 2019/0311983).
Regarding claim 1, Hu teaches an interposer with a semiconductor chip and an external terminal disposed on two opposing sides (Fig. 3), comprising: a first redistribution structure, wherein the semiconductor chip is disposed on and electrically connected to the first redistribution structure (RDL1, col. 2, l. 9-11); a second redistribution structure disposed over and electrically coupled to the first redistribution structure (RDL2, col. 2, l. 22-26); a dimension of a first conductive pattern of the first redistribution structure being less than that of a second conductive pattern of the second redistribution structure (col. 2, l. 22-26, 48-50), wherein the external terminal is disposed on and electrically connected to the second redistribution structure (Fig. 3, 55).
Hu does not explicitly teach an active device interposed between the first redistribution structure and the second redistribution structure, an active surface of the active device being in contact with the first redistribution structure and the active device being electrically coupled to the second redistribution structure through the first redistribution structure. 

Raorane teaches wherein an interposer die may include active components (102, [0039]) and comprises an active surface which faces semiconductor dies to which it is connected (Fig. 1, [0040]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yee with Hu such that the device comprises an active device interposed between the first redistribution structure and the second redistribution structure, an active surface of the active device being in contact with the first redistribution structure and the active device being electrically coupled to the second redistribution structure through the first redistribution structure for the purpose of providing an increased number of electrical paths (Yee [0056]) by implementing an active interposer die (Raorane, [0039]). 
Regarding claim 5, the combination of Hu, Yee, and Raorane teaches wherein the semiconductor device comprises a plurality of conductive terminals distributed at the active surface and connected to the first conductive pattern of the first redistribution structure (Fig. 13, contacts visible at the active/top surface; compare Fig. 16, [0059], face-down structure has contacts on opposite side). It 
Regarding claim 6, the combination of Hu, Yee, and Raorane teaches wherein the semiconductor device comprises a rear surface opposite to the active surface and a through semiconductor via extending from the active surface to the rear surface (Fig. 13, [0056], “Interposers 1112 may have one or more through vias...”. It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu and Yee for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Hu, Yee, and Raorane teaches an intermediate dielectric layer interposed between the first redistribution structure and the second redistribution structure (Fig. 13, 1110, [0055]), the semiconductor device being embedded in the intermediate dielectric layer, and the intermediate dielectric layer being thicker than the first redistribution structure (Fig. 13). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu and Yee for the reasons set forth in the rejection of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pat. 9543249) in view of Yee (U.S. PGPub 2017/0062383) and Raorane (U.S. PGPub 2019/0311983) and further in view of Park (U.S. PGPub 2016/0338202).
Regarding claim 2, the combination of Hu, Yee, and Raorane teaches wherein the first redistribution structure comprises a first conductive via connected to the first conductive pattern, and the second redistribution structure comprises a second conductive via connected to the second conductive pattern, wherein a dimension of the second conductive via is greater than that of the first conductive via (Fig. 3, col. 2, l. 21-23) but does not teach wherein the first redistribution via is tapered in a direction from the external terminal towards the active device and wherein the second redistribution via is tapered in a direction from the active device towards the semiconductor chip.

Therefore it is obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Park with Hu, Yee, and Raorane such that the first redistribution via is tapered in a direction from the external terminal towards the active device and wherein the second redistribution via is tapered in a direction from the active device towards the semiconductor chip for the purpose of forming the redistribution vias according to shapes known in the art (Park, [0103]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pat. 9543249) in view of Yee (U.S. PGPub 2017/0062383) and Raorane (U.S. PGPub 2019/0311983) and further in view of Teh (U.S. PGPub 2014/0159228).
Regarding claim 4, the combination of Hu, Yee, and Raorane teach wherein a sidewall of the active device is connected to the active surface of the active device (Yee, Fig. 13), and a conductive via extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure (Yee, Fig. 12, 1116) but does not explicitly teach wherein a portion of the second conductive pattern of the second redistribution structure extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure. 
Teh teaches wherein a portion of a second conductive pattern extends along a sidewall of a active device to be in contact with a first conductive pattern (Fig. 4G, 106, 114). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Teh with Hu, Yee, and Raorane such that a portion of the second conductive pattern of the second redistribution structure extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure for the purpose of interconnecting the first and second RDLs (Fig. 13, [0055]) because the prior art teaches 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812